Citation Nr: 0323591	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel






INTRODUCTION

The veteran served in active duty from November 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 2002 rating action of the RO.  The 
veteran was sent a notice of this decision in September 2002; 
later that month, the veteran submitted a notice of 
disagreement (NOD), followed by the RO's issuance of a 
statement of the case (SOC), and the veteran's filing of a 
substantive appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service medical records reflect the 
veteran's report that he sustained a head injury when a tree 
fell on his head, and post-service medical records document a 
1983 head injury as a result of falling out of bed, resulting 
in an intracerebral hematoma.

3.  While a private physician noted the possibility of a 
relationship between a current seizure and in-service head 
injury, that physician concluded that the veteran's current 
seizure disorder is more likely the result of the post-
service head injury; this is the only medical opinion on the 
question of nexus.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder 
secondary to a head injury have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159,  3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).    To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim for service connection for a seizure disorder secondary 
to a head injury, as all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.

As evidenced by the September 2002 statement of the case 
(SOC), the veteran has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  As indicated below, the RO 
has consistently obtained private treatment records, as 
identified by the veteran.  Such evidence has been summarized 
in the SOC, through which the RO also has invited the veteran 
to identify any other information and/or evidence pertinent 
to the claim.  

The RO also informed the veteran of his responsibility to 
provide certain information to enable the RO to obtain 
evidence pertinent to his claim, and invited to submit 
relevant evidence in his possession.  In a July 2002 letter 
to the veteran, the RO has provided notice of its duty to 
assist the veteran in obtaining evidence for which the 
veteran provided sufficient information and, if necessary 
authorization.  Hence, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran has submitted medical 
evidence in support of his claim, and the RO has undertaken 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim, 
to include obtaining service medical records and private 
clinical records in connection with his claim.  Moreover, 
since those records (which include a medical opinion on the 
question of nexus) constitute sufficient evidence upon which 
to decide the appeal, VA examination is not necessary.  See 
38 U.S.C.A. § 5103A.   Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, additional evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.


II.  Background

The veteran's service medical records contain an in October 
1969 notation that the veteran reported being hit on top of 
the head by a tree.  It was noted that the veteran was 
wearing a steel hat at the time and that he did not lose 
consciousness.  After the accident, the veteran also reported 
no numbness and in fact only felt dazed and went back to 
work. There were no further reports or treatments in regards 
to this incident in the veteran's service medical records.  
The report of the veteran's separation medical examination 
reflects no findings or diagnosis pertaining to any residuals 
of a head injury, to include seizures.  All notes and 
observations indicated that the veteran was in normal health.

Post-service records reflect that in October 1983, the 
veteran suffered a head injury when he fell out of bed.  The 
veteran reportedly was drinking prior to the accident.  
Private treatment reports indicated that the veteran had 
suffered a right intracerebral hematoma.  Subsequent private 
treatment reports in 1984 indicate that the veteran was left 
with no motor function in the upper left motor extremity and 
required the use of a cane for walking.   Seizures also 
became pronounced soon thereafter.

In a February 2002 statement, Donald M. Whiting, M.D., 
indicated that when asked by the veteran the possible cause 
of his seizures, he responded that while it is possible that 
the incident in Vietnam could be the cause of the seizures, 
that it was more likely that the injury in 1983 with the 
intracerebral bleeding was a more direct explanation for the 
seizures. 


III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  Such a determination 
requires a finding of a current disability that is related to 
an in service injury or disease.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

In this case, the veteran asserts that his current seizure 
disorder is medically related to his in-service head injury.  
However, after considering the evidence of record in light of 
the above criteria, the Board must conclude that the evidence 
of record does not support the veteran's assertions.

Initially, the Board notes that there is no actual 
documentation of the in-service head injury; only the 
veteran's report that such injury had occurred appears in a 
later record.  That notwithstanding, even accepting the 
occurrence of the in-service head injury, as reported, the 
Board finds that there is no evidence that competently and 
persuasively establishes a nexus between the in-service head 
injury and the seizures diagnosed post service.  Indeed, the 
only medical evidence that specifically addresses the 
question of the cause of the veteran's seizures is Dr. 
Whiting's February 2002 statement.  Interestingly, the Board 
notes that the private doctor considered the veteran's 
reported in-service injury (the incident in which a tree hit 
the veteran on the head) but found that the probability of a 
relationship between that injury and the veteran's current 
seizures not as likely as the 1983 head injury.  In fact, the 
doctor clearly states that he thinks "it is more likely that 
the episode in 1983 with the intracerebral bleed is a more 
direct explanation for the seizures" than the incident in 
military service.  There is no medical opinion on this 
subject.   

In adjudicating the claim, the Board has carefully considered 
the veteran's own assertions, offered in written statements 
in support of the claim, stating that his current condition 
was a result of an injury while in military service.  While 
the veteran may well believe that there is a causal 
relationship between his in-service head injury and his 
current seizures, as a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the veteran's assertions as to such a 
relationship have no probative value.  

For the foregoing reasons, the Board finds that the competent 
and persuasive evidence weighs against the claim for service 
connection for seizure disorder secondary to head injury, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt-doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for  a seizure disorder secondary to a 
head injury is denied



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

